990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Dwayne DEARMAN, Defendant-Appellant.
No. 92-30370.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 14, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Michael Dwayne Dearman appeals his 120-month sentence after his guilty plea to possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1).   Dearman contends that the district court erred by failing to state its reasons for choosing the sentence within the applicable Guidelines range.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We review de novo whether the district court adequately stated reasons for imposing a sentence within the Guidelines range.   United States v. Johnson, 953 F.2d 1167, 1173 (9th Cir.), cert. denied, 113 S.Ct. 226 (1992).   The district court is only required to provide a statement of reasons for choosing a particular sentence if the span of the applicable Guidelines range exceeds twenty-four months.   United States v. Howard, 894 F.2d 1085, 1092 (9th Cir.1990).


4
Here, the district court determined that the applicable Guidelines range was 100 to 125 months, but added that 18 U.S.C. § 924(a)(2) provided for a maximum ten-year sentence, thus narrowing the actual range to 100-120 months, see U.S.S.G. § 5G1.1(c)(1).


5
Because the applicable Guidelines range was only twenty months, the district court was not required to provide any reasons for selecting the 120-month sentence.   See Howard, 894 F.2d at 1092 (section 3553(c) inapplicable where Guidelines range did not exceed twenty-four months);   cf. Johnson, 953 F.2d at 1173 n. 13 (section 3553(c) applicable where Guidelines range was 210 to 262 months, but statute only provided a 240-month maximum sentence, thereby producing a thirty-month range).   Accordingly, we hold no error.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3